Appeal from a judgment of the Supreme Court, Seneca County (Dennis E Bender, A.J.), entered November 19, 2008 in a habeas corpus proceeding. The judgment granted the petition and directed release of petitioner to parole supervision.
It is hereby ordered that the judgment so appealed from is reversed on the law without costs and the petition is dismissed (see People ex rel. Van Steenburg v Wasser, 69 AD3d 1135 [2010]; People ex rel. Muhammad v Bradt, 68 AD3d 1391 [2009]; People ex rel. Almodovar v Berbary, 67 AD3d 1419 [2009], lv denied 14 NY3d 703 [2010]).
All concur except Hurlbutt, J.P., who is not participating. Present — Hurlbutt, J.P., Martoche, Smith, Carni and Pine, JJ.